Citation Nr: 0706052	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-04 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant and E.D.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which declined to reopen the issue of entitlement 
to service connection for PTSD.  

In March 2006, the veteran testified at a Board hearing 
before the undersigned.  A transcript is of record.


FINDINGS OF FACT

1.  In September 1999, the RO denied entitlement to service 
connection for post traumatic stress disorder.

2.  The evidence associated with the claims file subsequent 
to the September 1999 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for post traumatic stress disorder.

3.  The veteran did not engage in combat with the enemy 
during military service.

4.  The preponderance of the objective evidence is against 
finding a verifiable in-service stressor.

5.  There is no diagnosis of PTSD linked to an independently 
verified in-service stressor.





CONCLUSIONS OF LAW


1.  The RO's September 1999 rating decision, denying 
entitlement to service connection for post traumatic stress 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).

2.  The evidence submitted since the September 1999 RO 
decision denying entitlement to service connection for post 
traumatic stress disorder is new and material.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Post traumatic stress disorder was not incurred in or 
aggravated as a result of military service. 38 U.S.C.A. §§ 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 
3.309, 4.125. (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in a December 2003 statement of the case fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in a December 2005 supplemental statement of 
the case.  April 2006 correspondence provided notice of the 
type of evidence necessary to establish an effective date and 
disability rating for the disability on appeal.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the respective notices were 
provided to the appellant after the respective initial 
adjudications, she has not been prejudiced thereby.  The 
content of the notice provided to the appellant appropriately 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of her claim.



New and Material Evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim. 

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is nether 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran attempted to reopen her claim in July 2002.  

By a rating decision dated June 2003, the RO denied reopening 
the claim because the veteran had not submitted new and 
material evidence.

In a December 2005 supplemental statement of the case, the RO 
readjudicated the matter and found the June 2005 testimony of 
the veteran at a personal hearing and a statement from the 
veteran's cousin constituted new and material evidence 
because it was material as to the onset of the veteran's 
PTSD.

The Board agrees with the RO's decision to reopen the 
appellant's claim based on the veteran's testimony and the 
statement in support of the veteran by her cousin.  In 
addition to the June 2005 personal hearing, the veteran 
testified before the Board in a March 2006 hearing.  The 
testimony and statement bear significantly and substantially 
upon the question at hand, it is not duplicative or 
cumulative of prior evidence, and by itself or in combination 
with the other evidence previously of record it is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  As such, the evidence is 
new and material, and the claim is reopened.  38 C.F.R. 
§ 3.156.


Service Connection for Post Traumatic Stress Disorder (PTSD)

Background

The veteran's service records indicate that she was honorably 
discharged from  service due to pregnancy.

The service medical records are negative for any complaints, 
treatment, or diagnosis relating to a psychiatric disorder or 
sexual assault.  The medical records do indicate the veteran 
was treated for gonorrhea in March 1975.  The separation 
examination indicated the veteran was pregnant but suffered 
from no other disorders, physical or mental.

The veteran was treated for drug and alcohol abuse at a VA 
Medical Center June and July 1994.  At examination she was 
noted to have a provisional diagnosis of a probable bipolar 
disorder.  

In September 1994, the veteran sought VA Mental Health care 
for anxiety and mood swings.  She reported a history of a 
bipolar affective disorder.  She denied having treatment for 
several years.  A history of drug and alcohol abuse was 
noted.

In December 1994, the veteran underwent a VA examination.  
The veteran reported joining the Army and denied any 
problems.  She admitted to using marijuana and drinking 
excessively in-service.  The examiner diagnosed the veteran 
with intermittent alcohol and polysubstance dependence.  He 
opined that the veteran's history was unreliable.  The 
examiner notated the substance abuse predated service and 
opined that her emotional liability appeared to be due to her 
long standing substance abuse.  

In June 1998, the veteran was admitted to VA and diagnosed 
with bipolar disorder II, a history of polysubstance abuse, 
in reported sustained full remission for several years, and 
rule out PTSD.  During her hospital stay, the veteran talked 
about being sexually assaulted in the barracks during her 
military service.  She reported that although she was married 
at the time of her pregnancy, she was not sure who the father 
of her child was due to the numerous sexual assaults.  The 
physical examination was notable for the presence of cocaine 
metabolites on a laboratory study.  

In July 1998, the veteran underwent a VA examination.  The 
veteran reported that she was experiencing intrusive 
thoughts, flashbacks, nightmares and distressing memories of 
her sexual assaults.  The veteran stated she was diagnosed as 
bipolar  in 1985 where she purposefully ran five cars off the 
interstate in Southern California.  The veteran was diagnosed 
with PTSD, bipolar disorder II, and cocaine abuse.

In December 1998, the veteran underwent a VA compensation and 
pension examination, where she reported having been sexually 
assaulted in the military, once in her barracks where she was 
tied down, and another incident where she was drugged and 
raped after graduation.  The examiner diagnosed the veteran 
with  bipolar affective disorder type II, cocaine, alcohol 
and marijuana abuse in remission and PTSD.  

In June 1999, J.D.S. wrote that she had been friends with the 
appellant for years, and that the veteran had told her she 
had been raped in the service.

In March 2001, the veteran was seen by VA and diagnosed with 
alcohol and cocaine dependency, and schizophrenia.  She 
reported to the examiner that she had not been at VA since 
1991 and that she wanted to stay clean.  The veteran reported 
that while at Fort Lewis she had filed sexually harassment 
and rape charges with a JAG but was told to stop filing so 
she could get her full benefits upon discharge.  

In May 2001, the veteran was discharged from the VA PTSD 
domiciliary with a diagnosis of PTSD, bipolar disorder type 
II, cocaine and alcohol dependence in current remission, and 
agoraphobia with panic disorder.  The veteran was discharged 
from the domiciliary due to violations of the code of conduct 
and policies.

The veteran was awarded Social Security Administration 
disability benefits based on an administrative law judge's 
finding that the appellant suffered from PTSD, and a 
psychosis, not otherwise specified.

In December 2001, a VA psychologist determined that the 
veteran met the criteria for a diagnosis of PTSD based on her 
report of several in-service sexual assaults.

In a March 2002 statement, the veteran's brother, E.W., 
stated he was told by the appellant that she had been raped 
while in service. E.W. also stated that the veteran was 
offered a deal to not prosecute and was released from service 
with full benefits and honor but no help to overcome the 
results of these "brutal assaults." 

In a July 2002 statement, the veteran's daughter, C.S., 
reported that the appellant told her of being sexually 
assaulted during basic training and again at Fort Lewis.  Ms. 
C.S. stated the veteran had always been afraid and prepared 
for anything. C.S. reported that the veteran had a history of 
cycling from mania to depression. 

In July 2002, the veteran met with a VA examiner to discuss 
her PTSD trauma.  The veteran stated while in basic training 
at Fort McClellan certain personnel tied her hands to the bed 
with combat boots, put a possible sock in her mouth, a 
pillowcase over her head, and "raped her."  The veteran 
stated she reported the incident to her drill sergeant and 
that she was in the infirmary a couple of days and received 
penicillin.  The veteran further reported that at Fort 
Jackson, her roommate and some friends of her roommate held 
her down and beat her.  The veteran stated at Fort Lewis 
while working for the Brigadier Generals as a secretary, she 
was hit from behind and knocked out.  Thereafter, the veteran 
reported that she was raped while unconscious and woke up 
with the person on top of her.

In July 2003, the veteran was seen at VA for a support group 
session.  The examiner stated that she first met the veteran 
in 1998 and opined that the appellant suffered from PTSD 
based on her reports of sexual assaults from both men and 
women while in the military.  The examiner stated the 
veteran's diagnostic picture was complicated by a bipolar 
disorder, panic attacks with agoraphobia, and periods of drug 
abuse.  The examiner also stated the veteran's story of being 
sexually assaulted had remained consistent.  

In August 2004, the veteran submitted a statement from her 
cousin, B.R. who stated that the veteran told her in April 
1975 that she was raped while attending basic training.  B.R. 
stated that the veteran only shared this information with a 
few people, that the appellant had not been the same since 
her return from her military duties, and that she was still 
experiencing trauma.

In June 2005, the veteran participated in a Decision Review 
Officer (DRO) hearing.  The veteran testified she was raped 
numerous times while tied to her bed at Fort Jackson, South 
Carolina.  The veteran claimed she suffered from a bipolar 
disorder and  PTSD.  The veteran stated that from time she 
left service until 1985 she received no psychiatric 
treatment.  

At a March 2006 Travel Board hearing the veteran testified 
that while in basic training, she was returning from a 
training exercise and was raped by the bus driver.  The 
veteran further testified that while in basic, she was tied 
up with her boots to the bed, a pillowcase was put over her 
head, and she was raped and beaten.  The veteran testified 
she was taken to the infirmary where she was given 
penicillin.  She denied being examined and was sent back to 
the barracks.  The veteran reported that while AIT (advanced 
individual training), "they would come in, have their way 
with me."  The veteran said she was sent to Fort Lewis, 
where she worked, in an office by herself in an empty 
building and the same thing happened.  She did not report any 
of the incidents to the military police.  The veteran 
testified she told her husband, some friends and family 
members.  The veteran reported that she had attempted suicide 
and stated she did not work, had no life, and no friends.  

In March 2006, the veteran submitted a statement from R.M., 
who stated she had known the veteran since the 10th grade at 
which time she was a "bubbly type of person, very talkative 
and friendly."  R.M. reported that when she saw the veteran 
she was almost another person and that the appellant reported 
being raped while in the service.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

As to entitlement to service connection for PTSD, the 
governing criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
medical evidence establishing a link between current symptoms 
and an in-service stressor, and (iii) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.3.04(f).  The provisions of 38 C.F.R. 
§ 4.125(a) in turn require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

If a veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, then his lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f).

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. 38 C.F.R. § 
3.304(f)(3).

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran. See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Analysis

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.

In this case, the veteran contends that she was raped on 
multiple occasions while on active duty, and that as a result 
she has PTSD.  Notably, however, there is no credible 
evidence supporting the claimed in-service events, and her 
statements and testimony as to experiencing a series of 
repeated rapes in-service lack credibility.  Hence, service 
connection is not warranted.

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The term "credible supporting 
evidence" means that "the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Accordingly, the veteran's lay testimony regarding the 
claimed stressors cannot alone be accepted as conclusive 
evidence as to the actual existence of any of the veteran's 
claimed stressors. Although VA physicians have diagnosed the 
veteran with PTSD, the basis for these diagnoses is not shown 
to rely on an independently verified history of any in-
service stressor. The veteran has not identified any records 
which would help verify her contentions.  The Board may not 
grant service connection for PTSD in cases such as this 
without independent supporting evidence of the occurrence of 
the claimed stressors, and without evidence of a verified 
stressor being the basis for the diagnosis.

The Board acknowledges the statements from the veteran's 
friends, family, and her own statements as to her claim that 
she was the victim of a series of rapes while in service. The 
Board considered these statements in determining whether 
there is "credible supporting evidence" of a stressor under 
38 C.F.R. § 3.304(f). In her 


testimony, the veteran stated she was raped at almost every 
duty station that she was assigned.  The veteran did not 
report any of the incidents to the military police, nor do 
service medical records indicate any treatment for sexual 
assault.  Service medical records do indicate the veteran 
received treatment of gonorrhea but there is no evidence that 
she contracted this disease because of a rape.  Additionally, 
the veteran contends she was released from service due to 
sexual assaults, whereas her service record states she was 
released honorably from service due to pregnancy.  There is 
no evidence suggesting the veteran was pregnant because she 
was raped.  Hence, her statements, as well as all other lay 
statements are not corroborated by independently verifiable 
evidence.

The veteran's own allegations and written statements that she 
suffers from PTSD due to service is not competent medical 
evidence as to the presence of any such disorder.  In this 
case, there has been no showing that the veteran has the 
requisite medical knowledge or background to offer any such 
opinion. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Accordingly, the Board finds that there is no credible 
corroborating evidence that the veteran was personally 
exposed to a verifiable in-service stressor.  Therefore, 
service connection for PTSD is denied.  


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


